STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA IN THE NO. 2022 CW 1089
INTEREST OF J.L., JR.

NOVEMBER 21, 2022

 

In Re: J.C.-M., applying for supervisory writs, 22nd Judicial
District Court, Parish of St. Tammany, No. 0534-2020.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED IN PART, WRIT NOT CONSIDERED IN PART. This
writ application is denied insofar as it seeks review of the
trial court’s April 1, 2022 judgment terminating the parental
rights of relator, J.C.-M. Rule 5-3 of the Uniform Rules of
Louisiana Courts of Appeal provides that when an application for
writs is sought in cases such as this, the trial court shall f1ix
a reasonable time within which the application shall be filed,
not to exceed fifteen days from the date of the ruling at issue.
The judgment was signed on April 1, 2022, notice was mailed on
April 6, 2022, the notice of intent was filed on September Il,
2022, and the writ application was filed on October 7, 2022.
Accordingly, the writ application is untimely as to this
judgment.

Insofar as this writ application seeks review of the trial
court’s June 22, 2022 ruling, this writ application fails to
comply with Uniform Rules of Louisiana Courts of Appeal, Rule 4-
5(C) (6), (7), (8), (9), and (10). Relator, J.C.-M., failed to
include a copy of the signed judgment or ruling complained of, a
copy of the judge’s reasons for judgment (if written), a copy of
the pleadings on which the ruling was founded, a copy of the
opposition and attachments, if any, and the pertinent court
minutes. In addition, this court requires the transcript of the
June 22, 2022 hearing and a copy of the notice of judgment.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation, the
missing items noted above, documentation to show that the
original writ application was timely filed, and must comply with
Uniform Rules of Louisiana Courts of Appeal, Rule 2-12.2. Any
new application must be filed on or before December 21, 2022,
and must contain a copy of this ruling.

MRT
WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT